
	

113 HR 4547 IH: To modify the definition of “antique firearm”.
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4547
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Cassidy introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify the definition of antique firearm.
	
	
		1.Amendment to title 18, United States CodeSection 921(a)(16)(A) of title 18, United States Code, is amended by striking 1898 and inserting 1913.
		2.Amendment to Internal Revenue Code of 1986Subsection (g) of section 5845 of the Internal Revenue Code of 1986 is amended by striking 1898 each place it appears and inserting 1913.
		
